DETAILED ACTION
	In Reply filed on 07 May 2021, claims 1, 3-19 are pending.  Claims 1, 3, 5-7, 9-15 are amended, and claims 17-19 are newly added. Claim 2 is cancelled. Claims 1, 3-19 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.
 
Claim Interpretation
Claim 14 recites the limitation “to vary the pressure in the process chamber within 10 seconds of the filter device being cleaned such that the pressure has substantially the same value as before the filter device is cleaned.” The limitation is related to a manner in which a claimed apparatus is intended to be employed. If a prior art apparatus teaches all the structural limitations of a claim but does not differentiate 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure stabilization device configured to keep the pressure in the process chamber substantially constant” in claim 1,
“a recoating device configured to apply the building material in powder form, to the build area” in claim 5,
“a gas supply adjustment device for varying the amount of gas streaming into the process chamber from the gas supply device per unit of time” in claim 6,
“a gas outlet adjustment device for varying the amount of gas streaming out of the apparatus through a gas outlet per unit of time” in claim 7,
“by means of the pressure stabilization device such that the pressure in the process chamber is substantially constant” in claim 13,
“the pressure stabilization device is configured to vary the pressure in the process chamber within 10 seconds of the filter device being cleaned such 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as the follows:
“a pressure stabilization device configured to keep the pressure in the process chamber substantially constant” in claim 1: the pressure stabilization device consists of one or several of the following elements  - gas supply adjustment device (102), gas outlet adjustment device (36, 37, 39 and (40)), and gas flow rate adjustment device (38) (page 15 line 31- page 16 line 3), and each element is, for instance, a continuously adjustable valve, in particular, a proportional or servo valve (the elements 102, 36, 37, 38, 39 and 40 are disclosed in page 8 lines 25-27, page 10 lines 2-3, page 10 lines 19-21, page 11 lines 3-5, page 12 lines 17-18, and page 12 lines 25-26, respectively; elements 102, 36-39, or 40 in FIGURES 2-5),
“a recoating device configured to apply building material in powder form, to the build area” in claim 5: page 8 lines 5-8; FIGURE 1,
“a gas supply adjustment device for varying the amount of gas streaming into the process chamber from the gas supply device per unit of time” in claim 6: a continuously adjustable valve, in particular, a proportional or servo valve (page 8 lines 25-27; element 102; FIGURE 2),
“a gas outlet adjustment device for varying the amount of gas streaming out of the apparatus through a gas outlet per unit of time” in claim 7: a continuously adjustable valve, in particular, a proportional or servo valve (page 10 lines 2-3, page 10 lines 19-21, page 12 lines 17-18, and page 12 lines 25-26; elements 36, 37, 39, and 40; FIGURES 2-5),
 “by means of the pressure stabilization device such that the pressure in the process chamber is substantially constant” in claim 13: the same interpretation of the limitation as recited in claim 1,
“the pressure stabilization device is configured such as to vary the pressure in the process chamber within not more than 10 seconds after the cleaning of the filter device such that the pressure has substantially the same value as before the cleaning” in claim 14: the same interpretation of the limitation as recited in claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Scott (US 2011/0291331 A1, hereinafter Scott) in view of Sutcliffe et al. (US 2018/0244034 A1, hereinafter Sutcliffe) and Asco’s Posiflow® Valves (Asco’s brochure regarding Posiflow® Valves, available at https://www.asconumatics.eu/images/site/upload/_en/pdf1/00009gb.pdf, hereinafter Asco).   
Regarding claims 1 and 15, Scotts teaches a method and an apparatus for manufacturing a three-dimensional object by a layer-by-layer solidification of a building material at the points corresponding to the cross-section of the object to be manufactured in a respective layer (¶ [0001], ¶ [0003]-¶ [0004], ¶ [0011], ¶ [0030]), comprising:
a process chamber (an upper build chamber 220 and a lower chamber 320) in which the object is to be built up layer-by-layer by selectively solidifying layers of a building material in a build area (build platform 230) (¶ [0003]-¶ [0004], ¶ [0006]; build chamber 220 (small rectangular in bold having space 225) and a lower chamber 320 (large rectangular in bold having space 225 and 325 in FIGURES 2, 3; notes of “220” and “320” are brought from FIGURE 2), wherein the process chamber (220 and 320) is closed to ambient air in use (¶ [0037]: a build chamber or process chamber 220 that can be sealed from the external environment and encloses a build surface 235 on which a three-dimensional object 300 can be formed; claim 1; FIGURES 2, 3);
a gas supply device including a gas supply valve that is operable over a range of gas flow supply (¶ [0019]: the apparatus further comprises means for a gas valve connection for connecting to a cylinder of inert gas, such as argon or nitrogen; ¶ [0027], ¶ [0051]; via an inlet 660 of FIGURE 3; the object is not shown in the figure);  
a recirculating gas circuit (gas flow circuit around the build chamber in FIGURE 3) including 
a process chamber outlet (single exhaust 600) for gas contained within the process chamber (220 and 320) and 
a process chamber inlet (first part 700 and second part 710) to the process chamber for a recirculated gas return to the process chamber ([0052]-[0053]), 
a filter device (filters 610 and 620) that filters gas drawn from the process chamber (220 and 320), 
a recirculating gas valve (valves 630 and 640) that is operable over a range of gas flow rates, 
a recirculating gas pump (pumps 650 and 720), and 
conduit elements (gas flow circuit around the build chamber in FIGURE 3) communicating gas from the process chamber outlet through the filter device and back into the process chamber through the process chamber inlet ([0049]-[0053]; FIGURE 3); and 
a process chamber pressure stabilization device (overall gas transport systems as shown in FIGURE 3) that is operated to maintain process chamber the upper and lower chambers are backfilled with argon to a pressure of about 10 millibar, and the backfilling with argon provides an elevated pressure in both upper and lower chambers to give an assurance that oxygen will not be able to leak in (FIGURE 2); [0051]; : argon is then backfilled into the chamber via an inlet 660 until the pressure is about 10 millibar (FIGURE 3); of note, it would be obvious that here the pressure 10 mbar means the pressure of 10 mbar above the atmosphere as the elevated pressure in the chamber prevent oxygen from leaking in the chamber). 
Also, it would be obvious to one of ordinary skill in the art that the set valve would be maintained by balancing a flux of gas in the process chamber, for example, the gas supply (i.e. flux IN) and the recirculating gas (i.e., flux IN/OUT). 
However, Scotts does not specifically teach that the process chamber pressure stabilization deice includes a controller operating the gas supply valve and the recirculating gas valve, and a pressuring measuring device monitoring pressure within the process chamber. 
Sutcliffe teaches an additive manufacturing apparatus and methods in which layers of material are consolidated in a layer-by-layer manner to form an object for providing a focused energy beam for consolidating flowable material in the build chamber with a gas flow circuit for generating a gas flow through the build chamber (abstract). Sutcliffe also teaches a computer (130) controls modules of the additive manufacturing apparatus, and memory (132) stores a computer program that instructs the processing unit to carry out the method disclosed (i.e., controller) (¶ [0048]). The process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4 and V-5 in upstream and V-8 and V-9 in downstream the filter assembly (200, 201) which are controlled by a computer (130), solenoid valve V-19 which connects the source of inert gas (211) and the backfill inlet (145), and solenoid valve V-18 which provide means for creating a low pressure or vacuum in the upper and lower chambers (120, 121) (¶ [0054], ¶ [0058], ¶ [0059]; FIGURE 3). It would be obvious to one of ordinary skill in the art that a solenoid valve controlled by an electric signal can be used to vary the flow or the pressure passes. 
Sutcliffe also teaches that pressure transducer (I-5) (i.e., pressure monitoring device) monitors the pressure of the gas flow upstream of the T-junction that splits the gas circuit into parallel lines (¶ [0056]). It would be obvious to one of ordinary skill in the art that the pressure transducer I-5, which is directly connected the process chamber 120, monitors pressure within the process chamber. 
Moreover, Sutcliffe teaches the apparatus may comprise a pump for generating the gas flow in the gas circuit and the monitoring device for measuring a speed of the pump, and if the filter element is blocked to such an extent that the pump has to be driven outside of set limits in order to maintain the set gas flow, the pump may be controlled to maintain a set gas flow (¶ [0009]). Typically, the upper chamber 120 is maintained at a slight overpressure relative to atmospheric pressure (¶ [0059]) (i.e., maintain the set value).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and apparatus for manufacturing a 3D object of Scott to include a controller (i.e., computer) and a pressure measuring device (i.e., pressure transducer) as taught by Sutcliffe, and further to modify or substitute the valve of Scott with a well-known, electronically controllable, solenoid valve as taught by Sutcliffe, in order to perform predictable results and a reasonable expectation of successful results of carrying out the overall manufacturing process maintaining a controlled atmosphere in a process chamber using a controller such as a computer (Sutcliffe; ¶ [0048]). Therefore, claims 1 and 15 are rejected under 35 U.S.C. 103. 
	Regarding claims 3 and 16, Scott teaches a recirculating air filter device (gas flow circuit in FIGURE 3) includes a first filter (610) and a second filter (620), and the second filter is a HEPA filter (¶ [0050]). Here, the recited limitation that a filter device is cleanable does not change the structure of a filter device. Moreover, as long as a filter device has a sort of sieves or meshes, the filter device is cleanable by a gas pressure shock such as a ticking by hands opposing a gas flow direction. Therefore, it is intrinsic that the second HEPA filter is cleanable by a gas pressure shock opposing to the gas flow direction. 
Regarding claim 4, Scott teaches that the apparatus comprises a solidification device (a window in an upper wall of the chamber 220) for solidifying building material in the respective layer at positions in the build area which correspond to the cross-section of the object (300) comprising an irradiation device (a window in an upper wall of the Scott also discloses that FIGURE 3, which illustrates an alternative configuration of gas transport systems, includes all the elements other than the gas flow circuit as described in FIGURE 2 (¶ [0049]). 
Regarding claim 5, Scott teaches that the apparatus comprises a recoating device (a powder spreading means 240) to apply the building material in powder form (a layer of powder 245) over the build area (the build surface 235) to provide a respective layer (¶ [0037]; FIGURE 2). Of note that, Scott also discloses that FIGURE 3, which illustrates an alternative configuration of gas transport systems, includes all the elements other than the gas flow circuit as described in FIGURE 2 (¶ [0049]). 
Regarding claim 6, Scott in view of Sutcliffe of teaches that the process chamber stabilization device comprises a gas supply adjustment device (Scott: inlet 660 connected to a gas valve and a cylinder of inert gas; Sutcliffe: a series of a valve, a controller, and a pressure transducer) for continuously varying the amount of gas streaming into the process chamber from the gas supply device per unit of time (Scott: [0019], [0027, [0051], FIGURE 3; Sutcliffe: [0055]: a supply of inert gas 211 that can be fed separately into each parallel line 212, 213, downstream of the filter assembly 200, 201 under the control of solenoid valves V-12, V-13, and a pressure controller I-7 and pressure transducer I-8 may control and measure the pressure of inert gas from the gas source 211; FIGURE 3).  
Regarding claim 7, Scott in view of Sutcliffe of teaches that the process chamber pressure stabilization device comprises a gas outlet adjustment device for varying the amount of gas streaming out of the apparatus through a gas outlet per unit of time (Scott: [0040]: through degassing valve 455 as shown in FIGURE 2; [0050]: through exhaust 655 as shown in FIGURE 3; of note, thus, it would be obvious to one of ordinary skill in the art to modify the exhaust 655 of FIGURE 3 to include a degassing valve 455 as show FIGURE 2 in order to control a flux of gas streaming out of the apparatus; Sutcliffe: [0055]: through valves V-10 and V-11 connected to vent 206; [0059]: through valve V-18 and pump E-1, or pressure transducer I-2 and valve V-17, connected to vent 143). 
Regarding claim 8, Scott teaches that a single exhaust (600) leads out the chamber and a gas circuit passes through filters (610, 620) and the pump (650) can pump to atmosphere via exhaust (655) and acts via first valve (630) to degas the lower chamber (325) (¶ [0050], ¶ [0051]; FIGURE 3). Here the exhaust (600, 655), corresponding to a gas outlet, is mounted to the build chamber (320; large rectangular in bold having space 225 and 325) via first valve (630) and pump (650) (FIGURE 3). Also, Sutcliffe teaches that a gas outlet (vent 143 and gas exhaust 141; [0059], [0049]; FIGURE 3). Thus, Scott or modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 9, Scott teaches that exhaust (655) is arranged downstream of the filter device (610, 620) in a flow direction of the gas through the recirculating air filter device (¶ [0050]; FIGURE 3). 
Regarding claim 10, Scott teaches that the apparatus includes a first valve (630), a second valve (640), and a pump (650), and the pump can act on the circuit (¶ [0050]; FIGURE 3). Scott also teaches that second valve (640) allows the gas circuit to split into two parts (¶ [0053]; FIGURE 3). Scott or modified Scott, as applied to claim 1, teaches all the claimed limitation including the first and the second valves (i.e. a gas flow rate adjustment device) are associated with the gas flow circuit having a filter (i.e., the recirculating air filter device), but does not specifically teach that the valves have a variable flow resistance. 
Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4 and V-5 in upstream and V-8 and V-9 in downstream the filter assembly (200, 201) which are controlled by a computer (130) (¶ [0054]; FIGURE 3). Here, the pair of solenoid valves V-4, V-5, V-8, and V-9 correspond to a gas flow adjustment device associated with the recirculating air filter device. It would be obvious to one of ordinary skill in the art that a solenoid valve controlled by an electric signal has variable flow resistance. Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 11, Scott in view of Sutcliffe, as applied to claim 1 and 10, teaches that first valve (630) second valve (640) which correspond to the gas flow rate adjustment device associated with the recirculating air filter service, is arranged in Scott: ¶ [0050]; FIGURE 3; Sutcliffe: valves downstream of the filter assembly 200 and 201 as shown in FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 13, Scott in view of Sutcliffe teaches all the claimed limitations that the apparatus comprises a control device varying the amount of gas streaming into the process chamber from the gas supply device per unit of time and/or the amount of gas streaming out of the apparatus per unit of time and/or a flow resistance of a gas flow rate adjustment device associated with the recirculating air filter device using the process pressure stabilization device such that set level of the process chamber pressure is maintained. Supporting citations are presented above in the paragraphs regarding claim 1, and further supported by the followings: 
Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4 and V-5 in upstream and V-8 and V-9 in downstream the filter assembly (200, 201) controlled by a computer (130) (¶ [0054]; FIGURE 3), solenoid valve V-19 which connects the source of inert gas (211) and the backfill inlet (145) (¶ [0058]), and solenoid valve V-18 which is connected to vent (143) and provides means for creating a low pressure or vacuum in the upper and lower chambers (120, 121) (¶ [0059]; FIGURE 3). Sutcliffe also teaches 
Moreover, although Sutcliffe does not explicitly disclose that all the solenoid valves are controlled by a computer, Sutcliffe explicitly discloses that solenoid valves (V-4, 5, 8, and 9) are controlled by a computer (130) (¶ [0054]). Therefore, Sutcliffe teaches the apparatus comprises a control device (i.e., computer 130) configured to vary the amount of gas streaming into the process chamber from the gas supply device per unit of time (by solenoid V-19) and/or the amount of gas streaming out of the apparatus per unit of time (by solenoid V-18) and/or a flow resistance of a gas flow rate adjustment device associated with the recirculating air filter device (by solenoid valves V-4, 5, 8, and 9)). 
Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 14, Scott in view of Sutcliffe teaches that all the structural elements required for the process chamber pressure stabilization device as recited in claims 1 and 3, such as a controller, a pressure measuring device, a gas supply valve, a recirculating gas valve, etc. (as presented above the paragraphs of regarding claim 1), and further teach that a controlled atmosphere is maintained in the process chamber Scott: claims 2, 5, [0019], [0026]-[0027]; Sutcliffe: abstract, claim 11, [0012]). Although modified Scott does not explicitly teach the limitation “the process chamber pressure stabilization device varies the pressure in the process chamber within 10 seconds of the filter device being cleaned such that the pressure has substantially the same value as before the filter device is cleaned,” the apparatus of modified Scott would be inherently able to perform the functionally defined limitations. 

 Here, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) (see MPEP 2114. I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scott, Sutcliffe, and Asco as applied to claim 1 above, and further in view of Buller et al. (US 2018/0133956 A1, hereinafter Buller).
Regarding claim 12, Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). Sutcliffe also teaches that pressure transducer (I-5) monitors the pressure of the gas flow upstream of the T-junction that splits the gas circuit into parallel lines (¶ [0056]). Although the pressure of the gas flow upstream is the same as the pressure in the upper process chamber, Sutcliffe does not specifically teach the pressure transducer measuring the pressure of the upper process chamber is located in the Scott, as applied to claim 1 and further taught by Scott in the above, teaches all the claimed limitations but does not specifically teach that the apparatus comprises a pressure measuring device for measuring the pressure in the process chamber.
Buller teaches methods, systems, apparatuses, and software that allow modeling of 3D objects with a reduced amount of design constraints (¶ [0007]). Buller also teaches that a sensor may detect the temperature and/or pressure of the atmosphere within an enclosure (e.g., a chamber) (¶ [0120]), and the pressure sensor may comprise piezometer (¶ [0121]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the apparatus of modified Scott to include a pressure sensor for measuring the pressure of the process chamber as taught by Sutcliffe, within the process chamber as taught by Buller, in order to obtain improved 3D printing apparatus with a reduced amount of design constraints (Buller: ¶ [0007]), carrying out the overall manufacturing process using a controller such as a computer (Sutcliffe; ¶ [0048]). 

Response to Arguments
Applicant's arguments filed 02 September 2020 have been fully considered, but they are not persuasive. 
Applicant argues (see page 5 of Remarks) that the claim interpretation under 35 U.S.C. §112(f) is not appropriate because the recited terms are well-known in the additive manufacturing field. 

Applicant argues (see pages 6-8 of Remarks) that rejections of claims 1 and 15 over 35 U.S.C. §103 should be withdrawn because “the pressure stabilization device” functioning to keep the pressure in the process chamber substantially constant requires a structural feature (i.e., a specific pressure controller) that is not taught by prior art. 
Examiner respectfully disagrees with this argument. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant also argues (see page 8 of Remarks) that rejections of claims 1 and 15 over 35 U.S.C. §103 should be withdrawn because the cited references do not address the same problem (i.e., inaccuracies in dimensions of 3D objects due to pressure variation during printing) that the present inventors recognized and tried to resolve. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744
                                              
/LEITH S SHAFI/Primary Examiner, Art Unit 1744